Citation Nr: 0424636	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  96-12 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder, claimed as secondary to service-connected left knee 
instability, status post fracture and patellectomy.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar facet disease and lumbosacral 
spondylolisthesis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from November 1942 to May 1946.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal from a 
July 1997 rating decision of the Regional Office (RO) located 
in Buffalo, New York.  

The RO, in pertinent part, granted entitlement to service 
connection for lumbar facet disease and lumbosacral 
spondylolisthesis, and rated this disability as 20 percent 
disabling, effective September 1, 1994 (date of receipt of VA 
medical nexus statement).  

This matter is also on appeal from an April 1998 rating 
decision wherein the RO, in pertinent part, denied 
entitlement to service connection for a left ankle disorder, 
claimed as secondary to service-connected left knee 
instability.  

The veteran presented oral testimony at a personal hearing 
before a hearing officer at the RO in November 1996.  A copy 
of the transcript is associated with the claims file.  

In July 2003 the Board most recently remanded the claims to 
the RO for further development and adjudicative action.

In February 2004 the RO most recently affirmed the 
determinations previously entered.



The issue of entitlement to an initial evaluation in excess 
of 20 percent for lumbar facet disease and lumbosacral 
spondylolisthesis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D. C.   

In August 2004, the undersigned Veterans Law Judge granted 
the representative's motion to advance the appeal on the 
Board's docket on the basis of the veteran's age.  See 38 
U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900(c) (2003).  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim adjudicated on the merits herein, 
explained who was responsible for submitting such evidence, 
and obtained and fully developed all evidence necessary for 
an equitable disposition of the claim adjudicated on the 
merits.  

2.  The probative and competent medical evidence of record 
establishes that the veteran does not have a chronic acquired 
disorder of the left ankle which has been related to active 
service on any basis, nor causally related to service-
connected disability of the left knee.


CONCLUSION OF LAW

A chronic acquired left ankle disorder was not incurred in or 
aggravated by active service, nor proximately due to, the 
result of, or aggravated by service-connected left knee 
instability, status post fracture and patellectomy.  38 
U.S.C.A.§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310(a) (2003); Allen v. Brown, 7 Vet. 
App. 439 (1995).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003) are applicable to the 
claim adjudicated on the merits on appeal.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

For the reasons noted below, the Board finds that VA has 
complied with both the notification and assistance provisions 
of the VCAA, specifically as to the claim of entitlement to 
service connection for a left ankle disorder, claimed as 
secondary to service-connected left knee instability, status 
post fracture and patellectomy (left knee instability 
herein), the claim adjudicated on the merits herein.  

Additionally, the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
of this claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.  

In the instant case on appeal, the veteran filed a claim of 
service connection in January 1998, and the RO denied the 
claim in April 1998, issued a statement of the case (SOC) in 
August 1998, and supplemental statement of the case (SSOC) in 
June 2000.  Significantly, the Board remanded the appeal in 
November 2000, and the RO issued notice to the veteran of 
VA's duty to assist and other VCAA responsibilities in a 
letter dated in July 2001.  The RO readjudicated the claim in 
a SSOC dated in January 2003, the Board remanded the claim in 
July 2003 for additional development and VCAA notice, and 
another VCAA letter was issued in August 2003.  Thereafter, 
the claim was readjudicated, and denied, in a SSOC dated in 
February 2004.  As such, the timing of the VCAA notices 
comports with the CAVC's holding in Pelegrini, supra. 

The substance of the July 2001 and August 2003 notices are 
satisfactory as well.  Specifically, these VCAA letters 
advised the veteran of his need to identify or submit medical 
evidence of a current left ankle disability which is due to 
service, in-service injury, or secondary to service-connected 
left knee instability.  This notice also informed the veteran 
that VA would attempt to obtain any evidence that he 
identifies, and the RO requested that he send VA all 
information he has pertinent to his claims.  The veteran, as 
demonstrated by the record, has repeatedly failed to reply to 
the VCAA notice requests for supportive medical evidence.  

The VCAA notice also provided the veteran with a toll-free 
telephone number should he require additional information or 
answers to questions relevant to his claims.  There is no 
report of contact to indicate that he called with any 
question regarding either of these notices.  

A review of the record indicates that the RO obtained all 
identified VA medical evidence and that no private sources of 
records were identified.  The Board has carefully reviewed 
the VA claims file and finds that all identified sources of 
pertinent treatment identified by the veteran have been 
obtained by VA and associated with the veteran's VA claims 
file.  

Consistent with the duty to assist, the RO provided the 
veteran a VA examination in October 2001, at which time no 
left ankle abnormality was found-including on 
X-ray examination.  

To be clear, once all of the above development was completed, 
the RO readjudicated and denied the claim in a February 2004 
SSOC, as noted above.  This SSOC advised the veteran of the 
evidence considered and the reasons and bases for the 
continued denial of his left ankle claim on appeal.  The 
Board adds that the February 2004 SSOC, as with the earlier 
SSOC's and SOC and VCAA notices, each, and as a whole, 
advised the veteran of all appropriate regulations governing 
his claim of service connection for a left ankle disorder-
but he has repeatedly failed to submit supportive evidence.  

The RO's SOC and SSOC's included recitation of 
38 C.F.R. § 3.159, with reference to the relevant sections of 
the United States Code, as well as specific reference to the 
results of the October 2001 VA examination report and medical 
findings.  

No additional medical evidence was identified or received 
after the February 2004 SSOC other than the veteran's 
repetitive statements.  As such, VA has made every reasonable 
effort to identify and obtain all relevant records in support 
of the veteran's claim adjudicated on the merits herein, and 
no further notification or development action is indicated.  
38 U.S.C.A.§ 5103A (a), (b) and (c).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

VCAA requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).  


As such, "[T]he record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  

Given the above, the Board is satisfied that all necessary 
development pertaining to the claim adjudicated on the merits 
on appeal has been completed within VCAA.  


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Service connection may be granted for disability, which is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection: To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  (Emphasis added).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  

When the fact of continuity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  (Emphasis added).  

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a layperson's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.  
(Emphasis added).  

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.  (Emphasis Added).  

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  


Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Factual Background & Analysis

The veteran asserts that he has repeatedly injured his left 
ankle when his service-connected left knee has given way.  

Despite several requests to do so, including in VCAA notice 
letters issued to him in July 2001 and August 2003, the 
veteran has failed to respond and identify any treatment for 
the claimed left ankle injuries.  

A review of the evidence of record shows no treatment for any 
left ankle injury.  




VA examination reports of August 1993 and December 1996 are 
silent for any complaint of left ankle pain, injury, 
disability, symptomatology, history of treatment or 
diagnosis.  

VA treatment records dated from 1993 to 2002 show no left 
ankle treatment or diagnosis.  The veteran was seen in June 
1999 for foot pain associated with hallux limitus, but no 
ankle complaint was made at that time.  

The veteran was afforded a VA ankle examination in October 
2001, at which time he reported a history of left ankle pain 
following injuries of the left ankle from 10 or 11 years ago 
when his knee gave-way from under him causing him to fall 
repeatedly.  Upon examination of the veteran, his VA claims 
file, and the Board's November 2000 Remand, the examiner 
could find no deformity of the left ankle.  There was no pain 
on palpation about the ankle, no swelling of the ankle joint, 
and good stability on stress testing.  X-ray studies of the 
ankles were normal.  No diagnosis was given, other than a 
"normal" left ankle examination.  

The weight of the above clinical and medical evidence 
supports a denial of the claim of service connection for a 
left ankle disorder, to include as secondary to service-
connected left knee instability.  In doing so, the Board does 
not question the veteran's reported history of a left ankle 
injury.  However, it is well established VA law that in the 
absence of any competent evidence of a current disability, 
there is no basis to find entitlement to service connection.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (Table)].  

The Board again emphasizes that the veteran was requested to 
provide information that would identify the nature of his 
claimed left ankle disability, but he has failed to reply to 
the July 2001 and August 2003 requests.  

In finding so, the Board does not dispute the veteran's 
heroism in World War II, or that he may have sustained a 
painful left ankle injury from a fall several years ago.  



However, VA law is clear: A complaint of "pain" does not 
establish the existence of a disability warranting 
consideration for VA compensation purposes.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. on other 
grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001), particularly when offered by a layperson lacking 
medical training.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  While the veteran is shown to have some limitation 
of motion of the left ankle, without any medical evidence of 
a current left ankle disability, including normal X-ray 
studies, the claim cannot be granted with out identified 
pathology or diagnosis.  See Caluza, supra.  

The Board gives all due consideration to the veteran's combat 
status, and the potential application of the presumption 
afforded under 38 U.S.C.A. § 1154(b). However, section 
1154(b) applies only to the question of whether a particular 
disease or injury occurred, and not the question of either 
current disability or nexus to service or service-connected 
disability-both of which require competent medical evidence.  
Thus, even conceding, for the purpose of argument, that the 
veteran injured his left ankle as reported on VA examination 
in October 2001, the claim must be denied for lack of any 
competent evidence of a current left ankle disability and a 
causal nexus opinion.  Kessel v. West, 13 Vet. App. 9 (1999) 
(en banc).

None of the competent medical evidence associated with the 
claims file even suggests the existence of a left ankle 
disability, whether secondary to service-connected left knee 
instability or otherwise, and the veteran himself has not 
identified any relevant medical records that would 
substantiate this claim on appeal.  The claim must be denied.  

In doing so, the Board emphasizes that the most probative 
evidence of record is the October 2001 VA medical opinion, as 
well as the lack of any treatment on VA treatment through 
July 2002.  

As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

In denying this claim, the Board gives all due consideration 
to the veteran's assertions, beliefs and testimony.  However, 
while competent to provide evidence of observable symptoms, 
lay evidence is generally not competent to provide a current 
diagnosis-the veteran is not competent to say he has a 
current chronic left ankle disorder.  See Voerth v. West, 13 
Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 496 
(1997); see also, Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).  

Finally, it is the province and duty of the Board to weigh 
the credibility and probity of the evidence of record.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim adjudicated on the 
merits herein, that doctrine is not applicable in the instant 
claim on appeal.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a chronic acquired left 
ankle disorder, to include as secondary to service-connected 
left knee instability, status post fracture and patellectomy, 
is denied.  


REMAND


The claim of entitlement to an initial evaluation in excess 
of 20 percent for lumbar facet disease and lumbosacral 
spondylolisthesis associated with instability, left knee, 
status post fracture and patellectomy, must be afforded 
expeditious treatment by the Veterans Benefits Administration 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

Although notice of VCAA was issued to the veteran by letters 
of July 2001 and August 2003, the remaining development 
requested in the Board's July 2003 Remand does not appear to 
have been completed.  

The CAVC has also specifically mandated that a Board Remand 
confers on the veteran-as a matter of law-the right to 
compliance with Board Remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The CAVC has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance. Id.  Given those pronouncements, and 
the continuing need for necessary development, the Board 
finds that a second Board Remand for the previously requested 
development is required, even though it will, regrettably, 
further delay a decision in this matter.  See 38 C.F.R. 
§§ 3.327, 19.9.  

In a July 2003 Remand, the Board requested, in part, that the 
veteran's claim for an initial evaluation in excess of 20 
percent for lumbar facet disease and lumbosacral 
spondylolisthesis, be evaluated-both under the former and 
revised criteria at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(revisions effective September 23, 2002, as amended at 67 
Fed. Reg. 54,345-349 (Aug. 22, 2002)).  

Effective September 26, 2003, the criteria for evaluation 
disability of the spine changed again, to include new 
diagnostic codes for the spine, at Diagnostic Codes 5235 to 
5243, and with new notes.  The January 2004 SSOC does not 
include reference to, or consideration of, these recent 
amendments.  This necessary development was not completed in 
the January 2004 SSOC, as requested in the Board Remand, July 
2003, at pages 3 and 5, including indented paragraph #4.  As 
such, the January 2004 SSOC amounts to a Stegall violation 
necessitating the instant Remand.  

The veteran was last examined by VA to ascertain the nature 
and extent of severity of his low back disability in October 
2001. The medical information on that examination is very 
much out of date.  Contemporaneous, comprehensive VA 
neurological and orthopedic examinations would materially 
assist in the adjudication of the veteran's appeal.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) codified at 38 U.S.C.A. § 5103, and 
any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim of entitlement to an initial 
evaluation in excess of 20 percent for 
lumbar facet disease and lumbosacral 
spondylolisthesis associated with 
instability, left knee, status post 
fracture and patellectomy-primarily a 
medical opinion which addresses the 
criteria, both old and new, at Diagnostic 
Codes 5292, 5293 and 5295.  The notice 
should also inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2003).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his low back disability 
since October 1, 2001.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers

Regardless of whether the veteran 
responds, the VBA AMC should obtain all 
outstanding VA treatment reports, dated 
from July 2002 to the present.  

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).  

5.  The VBA AMC should arrange for VA 
special orthopedic and neurological 
examinations of the veteran by an 
orthopedic surgeon and a neurologist, or 
other available appropriate medical 
specialists, including on a fee basis if 
necessary, for the purpose of 
ascertaining the current nature and 
extent of severity of lumbar facet 
disease and lumbosacral 
spondylolisthesis.  

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003), the previous 
and amended criteria for rating spinal 
disorders, and a separate copy of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
their examinations.  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  

The examiner must be requested to address 
the following medical issues:

(a) Does the service-connected lumbar 
facet disease and lumbosacral 
spondylolisthesis involve only the 
nerves, or do they also involve the 
muscles and joint structure?

(b) Does the service-connected lumbar 
facet disease and lumbosacral 
spondylolisthesis cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the Does the service-
connected lumbar facet disease and 
lumbosacral spondylolisthesis, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the Does the service-
connected lumbar facet disease and 
lumbosacral spondylolisthesis, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the Does the service-connected lumbar 
facet disease and lumbosacral 
spondylolisthesis.



(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected lumbar 
facet disease and lumbosacral 
spondylolisthesis, and if such overlap 
exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected lumbar facet 
disease and lumbosacral 
spondylolisthesis.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an initial evaluation in excess of 20 
percent for lumbar facet disease and 
lumbosacral spondylolisthesis, to include 
consideration of both the former and 
revised rating criteria.  The VBA AMC 
should also document its consideration of 
the applicability of 38 C.F.R. 
§ 3.321(b)(1)(2003).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for initial increased evaluation of 
his low back disability, and may result in a denial.  
38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



